Exhibit 10.5

 

FIRST AMENDMENT TO LEASE AGREEMENT

 

THIS FIRST AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is made and entered
into as of March 17, 2008 by and among HPT PSC Properties Trust, a Maryland real
estate investment trust, and HPT PSC Properties LLC, a Maryland limited
liability company, as landlord (collectively, “Landlord”), and Petro Stopping
Centers, L.P., a Delaware limited partnership, as tenant (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the terms of that certain Lease Agreement, dated as of
May 30, 2007 (the “Lease”), Landlord leases to Tenant, and Tenant leases from
Landlord, the Leased Property (this and other capitalized terms used but not
otherwise defined herein having the meanings given such terms in the Lease), all
as more particularly described in the Lease;

 

WHEREAS, contemporaneously herewith, Landlord has acquired the fee interest in
that portion of the Leased Property (the “Original Sparks Property”) located at
1950 East Greg Street, Sparks, Nevada and certain additional property (the
“Adjacent Property”, and together with the Original Sparks Property,
collectively, the “Sparks Property”), and Landlord and Tenant desire to include
the Adjacent Property as part of the Leased Property;

 

WHEREAS, contemporaneously herewith, Tenant has entered into a sublease (the
“Sublease”) with Cashell Enterprises, Inc., a Nevada corporation (“Subtenant”),
pursuant to which Tenant subleases to Subtenant and Subtenant subleases from
Tenant the portion of the Sparks Property as more particularly described
therein;

 

WHEREAS, contemporaneously herewith and pursuant to Section 4.4 of the Lease,
Tenant has assigned to Landlord Tenant’s leasehold interest in property adjacent
to the West Memphis, Arkansas Property and the York, Nebraska Property; and

 

WHEREAS, Landlord and Tenant wish to amend the Lease, subject to the terms and
conditions of this Amendment;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:

 

--------------------------------------------------------------------------------


 

1.             Exhibits.  Effective as of the date hereof, Exhibits A-5, A-17
and A-19 of the Lease are hereby deleted in their entirety and replaced with
Exhibits A-5, A-17 and A-19 attached hereto and made a part hereof.

 

2.             Definition of Minimum Rent.  Effective as of the date hereof, the
definition for the term “Minimum Rent” set forth in Section 1.67 of the Lease is
hereby deleted in its entirety and replaced with the following:

 

“Minimum Rent”  shall mean the sum of Sixty-Six Million One Hundred Seventy-Six
Thousand Five Hundred and Twenty-Six Dollars ($66,176,526) per annum; subject,
in each case, to adjustment as provided in Section 3.1.1(b).

 

3.             Ground Leases.  Effective as of the date hereof, Section 4.4 of
the Lease is hereby amended by deleting the last sentence thereof in its
entirety.

 

4.             Sublease Allowance.  If, pursuant to Section 5.1.1(b) of the
Sublease, Tenant is required to provide Subtenant with all or any portion of the
Allowance (as defined in the Sublease), Tenant may, at its election, advance
such funds or give Landlord Notice thereof. Such Notice shall set forth, in
reasonable detail, such Capital Addition to be funded by the Allowance and
Tenant shall provide Landlord with appropriate invoices and such other
documentation and information as Landlord shall reasonably request each time
Tenant requests a disbursement of the Allowance. Provided that no Event of
Default shall have occurred and be continuing and Tenant shall otherwise be in
compliance with the applicable provisions of Article 6 of the Lease, Landlord
shall, within ten (10) Business Days after such Notice, disburse such required
funds to Tenant (or, if Tenant shall so elect, directly to Subtenant) and, upon
such disbursement, the Minimum Rent shall be adjusted as provided in
Section 3.1.1(b).

 

5.             Termination of Sublease.  Tenant acknowledges that, regardless of
cause, any termination of the Sublease pursuant to Section 19.4 thereof shall
not affect the parties’ obligations under the Lease.

 

6.             Ratification.  As amended hereby, the Lease is hereby ratified
and confirmed.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be duly
executed, as a sealed instrument, as of the date first set forth above.

 

 

 

LANDLORD:

 

 

 

 

 

HPT PSC PROPERTIES TRUST

 

 

 

 

 

By:

 

/s/John G. Murray

 

 

 

John G. Murray

 

 

 

President

 

 

 

 

 

 

HPT PSC PROPERTIES LLC

 

 

 

 

 

 

 

 

 

 

By:

 

/s/John G. Murray

 

 

 

John G. Murray

 

 

 

President

 

 

 

 

 

 

TENANT:

 

 

 

 

 

 

PETRO STOPPING CENTERS, L.P.

 

 

 

 

 

 

 

 

 

 

By:

 

/s/Thomas M. O’Brien

 

 

 

Thomas M. O’Brien

 

 

 

President

 

3

--------------------------------------------------------------------------------


 

Exhibit A-5

 

[See attached legal description for West Memphis, Arkansas]

 

--------------------------------------------------------------------------------


 

 

 

W. Memphis, AR (#11)

 

 

I-40 & I-55 at Club Road

 

 

W. Memphis, AR

 

Exhibit A-5

 

Legal Description - Fee

 

Real property lying and being situated in the County of Crittenden, State of
Arkansas, and more particularly described as follows:

 

TRACT I:  A tract of land being a part of Lots 1, 2, 3 and 4 of the Petro
Subdivision to the City of West Memphis, Arkansas, as shown by Plat of record in
Plat Book 3 Page 216 in the office of the Circuit Court Clerk and Ex-Officio
Recorder, and lying in the Northeast Quarter of Section 9, Township 5 North,
Range 9 East, Crittenden County, Arkansas, being more particularly described as
follows: Beginning at a point on the East line of the Northeast Quarter of said
Section 9 that is 210.0 feet North of the Southeast corner of said Northeast
Quarter of Section 9; thence South 89°56’30” West a distance of 40.5 feet;
thence North 00°03’30” West a distance of 100.0 feet; thence South 89°56’30”
West a distance of 100.00 feet; thence South 00°03’30” East a distance of 100.00
feet; thence South 89°56’30” West a distance of 159.5 feet; thence South
00°04’55” West a distance of 175.0 feet; thence South 89°56’30” West a distance
of 1017.84 feet; thence North 00°15’23” East a distance of 708.23 feet; thence
North 74°07’38” East a distance of 224.64 feet; thence South 87°03’30” East a
distance of 695.84 feet; thence North 85°58’04” East a distance of 400.0 feet;
thence North 01°53’07” East a distance of 182.90 feet to a point on the East
line of the Northeast Quarter of said Section 9; thence South 00°04’55” West a
distance of 768.83 feet to the point of beginning. LESS AND EXcepting that
portion of the above-described tract which was conveyed by Warranty Deed to the
Arkansas State Highway Commission by deed of record in Book 319 Page 184 in the
office of the Circuit Court Clerk of Crittenden county, Arkansas. Less and
Except that part conveyed in Deed of record in Book 802 at page 809.

 

TRACT II:  A tract of land being a part of Lots 4 and 5 of the Petro Subdivision
in the City of West Memphis, Arkansas, as shown by plat of record in Plat Book 3
Page 216 in the office of the Circuit Court Clerk and Ex-Officio Recorder and
lying in the Northeast Quarter of Section 9, Township 6 North, Range 9 East,
Crittenden County, Arkansas, being more particularly described as follows:
Commencing at the Southeast corner of the Northeast Quarter of said Section 9;
thence North 0°04’55” East along the East line of said Northeast Quarter a
distance of 35.00 feet to the point of beginning, at the Southeast corner of Lot
5 of said Petro Subdivision; thence continuing North 0°04’55” East a distance of
175.00 feet; thence South 89°56’30” West a distance of 40.50 feet; thence North
0°03’30” West a distance of 100.00 feet; thence South 89°56’30” West a distance
of 100.0 feet; thence South 0°03’30” East a distance of 100.0 feet; thence South
89°56’30” West a distance of 159.50 feet; thence South 0°04’55” West a distance
of 175.00 feet; thence North 89°56’30” East a distance of 300.00 feet to the
point of beginning.

 

NOTE:  Tract I herein being the same property conveyed by Deed of record in Book
792 Page 121 in Crittenden County, Arkansas, in favor of the Insured: Tract II
herein being the same property conveyed by Deed of record in Book 792 Page 218
in Crittenden County, Arkansas, in favor of the Insured.

 

This commitment is invalid unless the Insuring Provisions and Schedules A and B
are attached.

 

1

--------------------------------------------------------------------------------


 

TRACT III:  A tract of land lying in the East half of the SE ¼ of Section 9,
T-6-N, R-9-E, City of West Memphis, Crittenden County, Arkansas, and being more
particularly described as follows:

 

Beginning at a point on the East line of the SE ¼ of said Section 9 that is S
00° 16’ 24” E and 35.0 feet from the Northeast corner of the SE ¼ of Section 9,
point also being on the South right-of-way line of Petro Road, thence S 89° 56’
30” W along the South right-of-way line of Petro Road a distance of 1054.53 feet
to a point that is on the East right-of-way line of Rival Road, thence along the
East right-of-way line of Rival Road along a curve that breaks to the left with
a radius of 40.0 feet an arc length of 52.83 feet to a point, thence S 0° 03’
30” E a distance of 165.0 feet to a point, thence along a curve to the left with
a radius of 120.21 feet an arc length of 143.21 feet to a point, thence S 67°
23’ 51” E a distance of 104.32 feet to a point, thence along a curve to the
right with a radius of 180.50 feet an arc length of 213.72 feet to a point,
thence S 04° 09’ 37” E a distance of 390.01 feet, to the N.W. corner of
Lubricants Property, thence S 65° 36’ 51” E a distance of 147.10 feet, thence S
68° 09’ 26” E a distance of 168.81 feet, thence S 0° 05’ 34” W a distance of
496.35 feet to its Intersection with the North right-of-way line of I-55, thence
along said right-of-way line S 68° 51’ 10” E a distance of 468.03 feet to a
point on the East line of the SE ¼ of Section 9, thence N 0° 05’ 43” W a
distance of 945.82 feet, thence N 0° 16’ 24” W a distance of 782.58 feet to the
point of beginning.

 

TRACT IV:

 

A Tract lying in the SE ¼ of Section 9, T-6-N R-9-E, being all of Lots 2 and 3
of Rival Subdivision, to the City of West Memphis, as shown by plat recorded in
Plat Book 3, Page 321, in the office of the Circuit Court Clerk & Ex-Officio
Recorder of Crittenden County, Arkansas, and being more particularly described
as follows:

 

 

 

 

 

Beginning at the Southwest corner of Lot 1 of Rival Subdivision as shown by plat
recorded in Plat Book 3, Page 321, in the office of the Circuit Court Clerk and
Ex-Officio Recorder of Crittenden County, Arkansas; thence N 89° 56’ 30” E along
the South line of said Lot 1 a distance of 385.12 feet to a point on the West
right-of-way line of Rival Road; thence along said right-of-way line along a
curve that breaks to the left with a radius of 180.21 feet an arc length of
150.53 feet; thence S 67° 21’ 51” E a distance of 104.32 feet; thence along a
curve that breaks to the right with a radius of 120.50 feet an arc length of
141.34 feet; thence S 00° 09’ 37” E a distance of 740.62 feet; thence S 24° 51’
24” W a distance of 33.11 feet; thence S 75° 05’ 43” W a distance of 39.49 feet
to a point on the North right-of-way line of Interstate 55; thence N 57° 59’ 16”
W along I-55 right-of-way a distance of 141.56 feet; thence N 44° 33’ 24” W a
distance of 213.60 feet; thence N 28° 15’ 37” W a distance of 250.0 feet; thence
N 18° 45’ 02” W a distance of 580.0 feet; thence N 37° 24’ 34” W a distance of
51.56 feet to the point of beginning.

 

Note: Being the same property conveyed to the Insured by Deed or record in Book
792 Page 223.

 

2

--------------------------------------------------------------------------------


 

 

 

W. Memphis, AR (#26)

 

 

I-40 & I-55 at Club Road

 

 

W. Memphis, AR

 

Exhibit A

 

Legal Description - Leasehold

 

TRACT III: Leasehold Estate created by the lease executed by C. H.
Williamson, Jr., and Patricia M. Williamson, Lessor, and Cardwell-Russell, a
Texas general partnership composed of two partners namely J. A. Cardwell and G.
R. Russell, Lessee, dated April 10, 1985, not filed of record in Crittenden
County, Arkansas, the memorandum of which has been placed of record in Book 667
Page 159, and re-recorded in Book 668 Page 119 in Crittenden County, Arkansas;
and subsequent assignments thereof by Lessee in instrument of record in Book 759
Page 105, by Successor Lessee to the Insured by instrument of record in Book 792
Page 129, in Crittenden County, Arkansas. Demising and leasing for a primary
term of 10 years beginning April 30, 1985, with option to extend for three
10-year terms, finalling ending April 30, 2025, the following tract to-wit: A
part of Lots 1, 2 and 3 of the Petro Subdivision in the City of West Memphis,
Arkansas, as shown by plat of record in Plat Book 3 Page 216, lying in the
Northeast Quarter of Section 9, Township 6 North, Range 9 East, and being more
particularly described as follows:  Beginning at the Southeast corner of the
Northeast Quarter of said Section 9; thence North 00°04’55” East along the East
line of said Northeast Quarter a distance of 35.0 feet to the Southeast corner
of Lot 5 of said Petro Subdivision; thence South 89°56’30” West a distance of
1317.84 feet to the point of beginning; thence, continue South 89°56’30” West a
distance of 253.49 feet; thence along a curve that breaks to the right with a
radius of 374.77 feet an arc length of 132.77 feet to a point on the East right
of way line of Club Road; thence North 24°54’04” East a distance of 669.25 feet;
thence North 52°31’29” East a distance of 114.89 feet; thence North 74°07’38”
East a distance of 12.82 feet; thence South 00°15’23” West a distance of 708.23
feet to the point of beginning.

 

(Tract III being the same property described in Exhibit A to Assignment of
Lessee’s Interest in Lease, in favor of the Insured, of record in Book 792
Page 129)

 

3

--------------------------------------------------------------------------------


 

Exhibit A-17

 

[See attached legal description for York, Nebraska]

 

--------------------------------------------------------------------------------


 

 

York, NE (#62)

 

4700 S. Lincoln Avenue

 

York, NE 68467

 

Exhibit A-17

 

Legal Description - Fee

 

PARCEL 1: Lot 2, Walker Subdivision Replat 1, in the City of York, York County,
Nebraska, and Irregular Tract #13, EXCEPT that part platted as Walker
Subdivision Replat 1; in the Southeast Quarter of Section 24, Township 10 North,
Range 3 West of the 6th P.M., York County, Nebraska, and Lot 6, Countryside View
Subdivision in Section 24, Township 10 North, Range 3 West of the 6th P.M., York
County, Nebraska, more particularly described as follows:

 

Beginning at the Northwest Corner of the Southwest Quarter of the Southeast
Quarter of said Section 24, said Corner also being the Southwest corner of said
I.T. #13, and assuming the West line of said Lot 2 to have a bearing of N
00°11’14” E; thence N 00°04’06” W, and on the West line of said I.T. #13, 978.73
feet to a ¾” I.B., said I.B. being the Northwest corner of said I.T., #13;
thence S 89°47’34” E. and on the North line of said I.T., #13, 1062.44 feet to a
1” I.P., said I.P. being the Northwest corner of said Lot 2; thence S 89°47’40”
E, and on the North line of said Lot 2,159.82 feet to a ¾” I.B.; thence S
87°32’24” E, and on the North line of said Lot 2,122.60 feet to a 3/4” I.B.,
said I.B. being a point of curvature; thence on a curve to the right, and on the
North line of said Lot 2, said curve having a radius of 718.51 feet, a chord
bearing of S 73°39’42” E, and an arc distance of 346.87 feet to a ¾” I.B.;
thence S 59 ° 49’03” E, and on the North line of said Lot 2, 518.29 feet to a
5/8” rebar, said rebar being the Northeast corner of said Lot 2; thence S
00°13’31” W, and on the East line of said Lot 2, 613.65 feet; thence S 89°57’46”
E, and on the Easterly line of said Lot 2, 63.64 feet; thence S 00°08’54” W, and
on the East line of said Lot 2, 724.29 feet to a 5/8” rebar, said rebar being
the Southeast corner of said Lot 2; thence N 89°43’27” W, and on the South line
of said Lot 2,167.19 feet to a ¾” I.P. on the East R.O.W. line of Graham Street;
thence N 00°11’21” E, and on the East R.O.W. line of said Graham Street, 166.17
feet to a 3/4” rebar w/cap; thence N 89°42’01” W, and on the South line of said
Lot 2, 59.97 feet to a ¾” rebar w/cap, said rebar being the Northeast corner of
said Lot 6; thence S 00°09’54” W, and on the East line of said Lot 6, 165.91
feet to a ¾” I.P., said I.P. being the Southeast corner of said Lot 6; thence N
89°43’32” W, and on the South line of said Lot 6,264.09 feet to a ¾” rebar
w/cap, said rebar being the Southwest corner of said Lot 6; thence N 00°12’42”
E, and on the West line of said Lot 6, 166.01 feet to a.¾” I.P., said Pipe being
the Northwest corner of Lot 6, and a point on the South line of said Lot 2;
thence N 89°42’01” W, and on the South line of said Lot 2, 423.83 feet to a ¾”
I.B., said I.B, being the Southwest corner of said Lot 2; thence N 00°11’14” E,
and on the West line of said Lot 2, 554.07 feet to a ¾” rebar w/cap on the South
line of I.T. #13; thence N 89°56’46” W, and on the South line of said I.T.
#13,1267.96 feet to the point of beginning.

 

1

--------------------------------------------------------------------------------


 

 

York, NE (#62)

 

4700 S. Lincoln Avenue

 

York, NE 68467

 

Exhibit A-17

 

Legal Description - Leasehold

 

PARCEL        Leasehold Description:

 

Lot 1, Walker Subdivision to the City of York, York County, Nebraska, more
particularly described as follows:

 

Beginning at the Southeast Corner of said Lot 1, and assuming the West line of
Lot 2, Walker Subdivision Replat 1 to have a bearing of N 00°11’14” E; thence N
89°43’27” W, and on the South line of said Lot 1, 267.70 feet to a 5/8” rebar,
said rebar being the Southwest corner of said Lot 1; thence N 00°13’31” E, and
on the West line of said Lot 1, 724.29 feet; thence N 89°57’46” W, and on the
Westerly line of said Lot 1, 63.64 feet; thence N 00°13’31” E, and on the West
line of said Lot 1, 613.65 feet to a 5/8” rebar, said rebar being the Northwest
corner of said Lot 1; thence S 59°46’05” E, and on the North line of said Lot 1,
273.71 feet to a 3/4” I.B.; thence S 32°20’55” E, and on the North line of said
Lot 1, 218.83 feet to a 1” I.P.; thence S 00°14’24” W, and on the East line of
said Lot 1, 291.60 feet to a 1” I.P.’ thence N 89°37’2 l” E, and on the Easterly
line of said Lot 1, 24.90 feet to a 5/8” rebar; thence S 00°23’01” E, and on the
East line of said Lot 1, 225.87 feet to a 1” I.P.; thence N 89°56’03” W, and on
the Easterly line of said Lot 1,120.20 feet to a 1” I.P.; thence S 00°04’02” W,
and on the East line of said Lot 1, 139.73 feet to a 1/4’ I.B.; thence S
34°54’41” E, and on the East line of said Lot 1, 121.32 feet to a 1” I.P.;
thence S 00°10’09” W, and on the East line of said Lot 1, 1260.25 feet to the
point of beginning.

 

PARCEL        Easement Description

 

Easement rights pursuant to that certain Easement dated 12/30/1996, filed
1/23/1997, recorded in Book 37 at Page 593 of York County Misc. records for
ingress and egress over and across Lot 1, Walker Subdivision, for the benefit of
Lot 2, Walker Subdivision, Replat 1.

 

2

--------------------------------------------------------------------------------


 

Exhibit A-19

 

[See attached legal description for Sparks, Nevada]

 

--------------------------------------------------------------------------------


 

 

Sparks, NV (#38)

 

1950 East Greg Street

 

Sparks, NV 89431

 

Exhibit A-19

 

Legal Description

 

All that certain real property situated in the County of Clark, State of Nevada,
described as follows:

 

PARCEL I:

 

A parcel of land, being Parcel 1 of Record of Survey Map No. 2045, File
No. 1301103, and situate within a portion of Section 11, Township 19 North,
Range 20 East, M.D.B.&M., Spark, Washoe County, Nevada, and being more
particularly described as follows:

 

Beginning at the Northeast corner of Parcel 4 as shown on Parcel Map Number
2070, File Number 1126569 of the Official Records of Washoe County, Nevada, from
which the Southwest corner of said Section 11 bears South 57°24’19” West a
distance of 3101.74 feet;

Thence North 84°01’29” West, along the Northerly line of said Parcel 4, a
distance of 987.00 feet;

Thence North 76°51’08” West, along the Northerly line of said Parcel 4, a
distance of 87.03 feet;

Thence North 74°50’24” West, along the Northerly line of said Parcel 4, a
distance of 162.29 feet;

Thence South 15°09’36” West a distance of 218.64 feet;

Thence North 86°47’05” West a distance of 16.78 feet;

Thence South 03°48’41” West a distance of 274.41 feet;

Thence South 86°43’17” East a distance of 18.62 feet;

Thence South 03°16’43” West a distance of 188.61 feet;

Thence South 22°30’30” East, a distance of 25.64 feet to the Northeast corner of
Parcel 1 of said Parcel Map;

Thence South 22°30’30” East, a distance of 244.75 feet to the Southeast corner
of said Parcel 1;

Thence along the Northerly line of East Greg Street from a tangent which bears
North 83°17’01” East, along a circular curve to the right with a radius of
840.00 feet and a central angle of 07°07’01”, an arc length of 104.34 feet;
Thence South 89°35’ 58” East, along the Northerly line of East Greg Street, a
distance of 1094.49 feet to the Southeast corner of said Parcel 4;

Thence North 00°24’02” East a distance of 760.00 feet to the Point of Beginning.

 

1

--------------------------------------------------------------------------------


 

PARCEL II:

 

Parcel 1 of Parcel Map No. 2412, for Robert L. Helms, according to the map
thereof filed in the office of the County Recorder of Washoe County, State of
Nevada, on January 19, 1990 under File No 1375199, Official Records.

 

PARCEL III:

 

Parcel A of Parcel Map No. 4620, according to the map thereof, filed in the
office of the County Recorder of Washoe County, September 6, 2006, as Document
No. 3435326, Official Records.

 

EXCEPTING THEREFROM all that portion of said land lying West of the Easterly
right of way line of Sparks Boulevard, as said Sparks Boulevard was conveyed to
the City of Sparks, by Deed recorded December 26, 1986 in Book 2466, Page 910,
as Document No. 1127103, Official Records.

 

Note: (NRS 111.312): The above metes and bounds description appeared previously
in that certain instrument, recorded in the Office of the County Recorder of
Washoe County, Nevada on August 25, 1992 as Document No. 1599709, of Official
Records.

 

2

--------------------------------------------------------------------------------